NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                  United States Court of Appeals
                                    For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                   Submitted April 13, 2016* 
                                    Decided April 19, 2016 
                                                 
                                             Before 
 
                             JOEL M. FLAUM, Circuit Judge 
                              
                             KENNETH F. RIPPLE, Circuit Judge 
                              
                             DAVID F. HAMILTON, Circuit Judge
 
No. 15‐2741 
 
UNITED STATES OF AMERICA,                             Appeal from the United States District 
      Plaintiff‐Appellee,                             Court for the Southern District of Indiana, 
                                                      Terre Haute Division. 
      v.                                               
                                                      No. 2:06 CR 00011‐001 
DANIEL W. CURRY,                                       
      Defendant‐Appellant.                            Larry J. McKinney, 
                                                      Judge. 
                                                 
                                            O R D E R 

       Daniel  and  Arthur  Curry,  who  are  brothers,  robbed  four  Indiana  banks  at 
gunpoint during the years 2003 through 2006. They were charged jointly with four counts 
of armed bank robbery, 18 U.S.C. § 2113(a), (d), and four counts of using a firearm during 
a crime of violence, id. § 924(c)(1). His brother pleaded guilty, but Daniel Curry was found 
guilty on all counts by a jury and, in 2007, sentenced to almost 90 years in prison. We 
                                                 
            * After examining the briefs and the record, we have concluded that oral argument 

is  unnecessary.  Thus  the  appeal  is  submitted  on  the  briefs  and  the  record.  See Fed.  R. 
App. P. 34(a)(2)(C). 
No. 15‐2741                                                                                   Page 2 
 
upheld Curry’s convictions and sentence on direct appeal. United States v. Curry, 538 F.3d 
718  (7th  Cir.  2008).  In  April  2015  he  filed  a  motion,  under  the  docket  number  of  his 
criminal case, asking the district court to enter an order “authorizing the release of a copy 
of FBI DNA Case File #91A‐IP‐95252” from the FBI’s crime lab in Quantico, Virginia. The 
district court rejected that request, reasoning that it lacked authority to grant it. We affirm 
that ruling. 
         
        Curry’s  motion  was  his  second  attempt  to  obtain  materials  relating  to  his 
convictions.  In  April  2014  he  had  filed  a  motion,  also  under  the  docket  number  of  his 
criminal  case,  requesting  that  the  district  court  release “Any  and  all  documents  in  the 
Court’s record pertaining to the DNA testimony, findings, or scientific conclusions” of 
the government’s expert witness, Brendan Shea, who is an FBI analyst. Shea concluded 
that DNA taken from a fake beard and a glove found in getaway vehicles used during 
two of the robberies had come from Daniel Curry. The district court granted that motion 
and  sent  Curry  one  document:  the  government’s  notice  regarding  expert  witness 
testimony pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G). 
         
        Curry’s  dissatisfaction  with  this  result  prompted  the  motion  underlying  this 
appeal. In his motion Curry explained that he wants the case file from the FBI’s crime lab 
because  he  has  retained  a  DNA  expert  to  review  Shea’s  findings  in  anticipation  of 
challenging his convictions through a petition for a writ of habeas corpus under 28 U.S.C. 
§ 2241. (Curry already had filed a post‐conviction motion under 28 U.S.C. § 2255, which 
was  denied.)  An  attorney  he  hired  to  gather  documents  that  were  disclosed  during 
discovery in the criminal case, says Curry, received nothing from the lawyers who had 
represented him at the trial, on appeal, and during the § 2255 proceeding. The attorney 
also  confirmed  through  the  clerk  of  the  district  court  that  all  trial  exhibits  had  been 
returned to the parties at the end of the criminal case. (The significance of the trial exhibits 
is unclear because Curry does not suggest that documents from the crime lab, which is 
what he seeks, were offered into evidence rather than simply used by Shea in preparing to 
testify.) Curry relates in his motion that he also requested the file from the FBI under the 
Freedom of Information Act, see 5 U.S.C. § 552, but did not receive a response. His DNA 
expert  even  contacted  the  FBI  crime  lab  but  was  told  that  the  case  file  would  not  be 
released without a court order. 
         
        On  appeal  Curry  argues  that  he  is  entitled  to  access  judicial  records  from  his 
criminal case, which, in his view, would include documents in the crime lab’s DNA file. 
The government counters that under District Attorney’s Office for Third Judicial District v. 
Osborne, 557 U.S. 52 (2009), Curry has no freestanding right to access “DNA evidence.” 
No. 15‐2741                                                                                        Page 3 
 
For  that  reason,  the  government  argues,  the  district  court  lacked  subject‐matter 
jurisdiction to entertain Curry’s motion. The government reads too much into Osborne, 
which has no bearing on this case. Curry is not pressing a claim for access to the fake 
beard,  the  glove,  or  any  samples  collected  during  the  FBI’s  investigation  of  the  bank 
robberies; he wants lab reports prepared by crime lab employees.1 
             
            For different  reasons, however,  the government is  correct  that the district  court 
lacked  subject‐matter  jurisdiction.  Curry’s  criminal  case  is  long  over,  so  the  district 
court’s  authority  to  resolve  questions  relating  to  Curry’s  prosecution  is  quite  limited. 
See United States v. Rosby, 454 F.3d 670, 675 (7th Cir. 2006); Romandine v. United States, 206 
F.3d 731, 734–37 (7th Cir. 2000). Curry, like any member of the public, does have a federal 
common law right of access to judicial records. See Nixon v. Warner Commc’ns, Inc., 435 
U.S. 589, 597 (1978); Goesel v. Boley Int’l (H.K.) Ltd., 738 F.3d 831, 833 (7th Cir. 2013); Smith 
v.  Dist.  Ct.  Officers,  203  F.3d  440,  441–42  (7th  Cir.  2000).  But  Curry  does  not  want  any 
judicial record, which we have defined to include materials submitted to the court that 
“affect the disposition” of the case and are not subject to a statute, rule, or privilege that 
justifies confidentiality. City of Greenville v. Syngenta Crop Protection, LLC, 764 F.3d 695, 
697  (7th  Cir.  2014),  quoting  In  re  Sprecht,  622  F.3d  697,  701  (7th  Cir.  2010).  The  district 
court already had scoured the judicial record in response to Curry’s first request and sent 
him what he wanted from the court’s file. Instead of judicial records, Curry wants FBI 
records. As far as we can tell from Curry’s submissions to the district court and to this 
court,  the  documents  he  wants  his  DNA  expert  to  review  were  disclosed  to  his  trial 
lawyer but lost in the nine years since his trial. If that is so, we do not understand the U.S. 
Attorney’s unwillingness to re‐disclose those documents if they are still readily available, 
saving  needless  litigation.  But  that  said,  Curry  has  not  identified  any  authority 
authorizing  the  district  court  to  compel  the  file’s  release  by  the  FBI  under  these 
circumstances, so the district court properly rejected Curry’s motion. 
                                                 
            1  Curry filed a second motion in the district court requesting that the fake beard 

and  the  glove  be  preserved  for  future  DNA  testing.  See  18  U.S.C.  §  3600A.  The 
government responded  that the  evidence already had  been destroyed, and  the district 
court  denied  Curry’s motion  in  the  same  order  that  disposed  of his  motion  to  compel 
release of the DNA case file. Although Curry’s notice of appeal covers the denial of both 
motions, Curry does not challenge the denial of his motion under § 3600A on appeal, and, 
in any event, § 3600A does not provide for a civil remedy. The statute provides only for 
a criminal penalty if a person “knowingly and intentionally destroys, alters, or tampers 
with biological evidence that is required to be preserved . . . with the intent to prevent 
that evidence from being subjected to DNA testing.” 18 U.S.C. § 3600A(f). 
No. 15‐2741                                                                             Page 4 
 
       Curry’s motion might well have been intended to enforce his right to disclosure of 
nonexempt agency records under the Freedom of Information Act. If so, he is not without 
recourse. Curry says that he submitted a FOIA request to the FBI in November 2014 but 
never received a reply. The statute requires prompt action, see 5 U.S.C. § 552(a)(6)(A), 
and  in  all  likelihood  he  could  have  commenced  a  civil  action  seeking  to  compel 
disclosure, see Oglesby v. Dep’t of Army, 920 F.2d 57, 63–64 (D.C. Cir. 1990) (explaining 
that requester constructively exhausted administrative remedies when agency failed to 
respond within statutory deadline). The adverse ruling on Curry’s present motion will 
not undermine that remedy, however, because a six‐year statute of limitations applies to 
lawsuits brought under FOIA. See 28 U.S.C. § 2401(a); Howard v. Pritzker, 775 F.3d 430, 
437 (D.C. Cir. 2015); Spannaus v. United States Dep’t of Justice, 824 F.2d 52, 55–57 (D.C. Cir. 
1987). Any suit brought by Curry seeking disclosure of the DNA case file under FOIA 
must be brought in the Middle District of Florida where he resides, in the Eastern District 
of Virginia where the agency records are located, or in the District of Columbia. See 5 
U.S.C. § 552(a)(4)(B). 
 
                                                                                  AFFIRMED.